Bigelow, J.
The answers of the persons summoned as trustees leave two essential facts in doubt, which should affirmatively appear in order to charge them as trustees of the defendant.
1. There is no satisfactory evidence that the defendant, a the time of the service of the trustee process, was a member of *405the association called Division No. 112 of the New England Protective Union.
2. Nor does it appear that on settling the affairs of the association, and paying its debts, there would be any money or property left which would belong to the defendant. He would be entitled to nothing until the trust on which the property was placed in the hands of the trustees of the association had been fully performed.
It not being shown by the answer or otherwise that the persons summoned as trustees have any goods, effects or credits of the principal defendants in their hands, this process will not lie. Porter v. Stevens, 9 Cush. 530. Trustees discharged